DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Wang et al. US 20140253162 A1 (hereinafter referred to as Wang).

Regarding claim 1, Wang teaches an apparatus for automatic testing (fig. 1, elm. 110, par. [0019]) of an electronic device (fig. 1, elm. 140, par. [0019]), the apparatus comprising: a pad interface unit (fig. 1, elm. 120, par. [0019]), configured to connect to pads (fig. 1, elm. 192-1-192-3, par. [0023]) of the electronic device (140); and measurement circuitry (fig. 1, elm. 110, par. [0019]), configured to: select a circuit path (fig. 1, for example, a test signal may be sent from ATE 110 to the auxiliary test module 130 by way of contact 170-1, probe bed 180-1, probe 190-1, pad 192-1, probe 190-2, and contact 170-6. Then, a loopback signal may be sent from the auxiliary test module to the ATE 110 by way of contact 170-5 and contact 170-4, par. [0023]) in the electronic device (140) that passes via a digital signal pad (192-1) from among the pads, which is configured to carry a digital signal (par. [0019]-[0020], [0023]); estimate a single non-binary measure indicative of an electrical resistance of the circuit path (par. [0035]), by performing current-voltage measurements (test signal (which may be a current signal, a voltage signal, or any other test signal used for measuring electrical characteristics of the DUT 140, par. [0023], [0038]) using the pad interface unit (120); and distinguish, based on the single non-binary measure, between (fig. 1, 9, blk. 900, loopback signal can be sent from the auxiliary test module 130 to the ATE 110 by way of contacts 170-5 and 170-4 to indicate that the relevant components and/or paths are working correctly (or not working correctly, as the case may be), par. [0033]) (i) test success (fig. 1, 5-7, 9, pass (indicate successful results), blk. 950, par. [0035]) (ii) test failure due to a fault in the circuit path (fig. 1, 5-7, 9, fail (indicate unsuccessful results), blk. 910, par. [0030], [0034]), and (iii) test failure due to poor contact quality (fig. 5-7, 9, (loopback signal can be sent … of contacts 170-5 and 170-4 to indicate that the relevant components and/or paths are working correctly (or not working correctly, as the case may be) blk. 940, par. [0033], [0038]), between the digital signal pad (fig. 1, elm. 192-1-192-3, par. [0023]) and the pad interface unit (fig. 1, elem. 120, par. [0023]).  

Regarding claim 4, Wang teaches wherein, in performing the current-voltage measurements (test signal (which may be a current signal, a voltage signal, or any other test signal used for measuring electrical characteristics of the DUT 140, par. [0019]), the measurement circuitry (fig. 1, elm. 130, par. [0019]) is configured to apply two or more different current-voltage operating points to the digital signal pad (fig. 1, elm. 192-1-192-3, par. [0023]).  

Regarding claim 5, Wang teaches wherein, in response to determining the test success (fig. 7,  completion of path 770, it is confirmed that the portion of the probe card 120 involving path 770 is working properly, par. [0032], [0035]), the measurement circuitry (fig. 1, elm. 110, par. [0019]), is configured to apply an additional test (fig. 1, elm. 130, par. [0019]), to the electronic device (fig. 1, DUT 140, par. [0019]).  

Regarding claim 6, Wang teaches a method for automatic testing (fig. 1, elm. 110, par. [0019]) of an electronic device (fig. 1, elm. 140, par. [0019]), the method comprising: selecting a circuit path in the electronic device that passes via a digital signal pad of the electronic device, which is configured to carry a digital signal (fig. 1, for example, a test signal may be sent from ATE 110 to the auxiliary test module 130 by way of contact 170-1, probe bed 180-1, probe 190-1, pad 192-1, probe 190-2, and contact 170-6. Then, a loopback signal may be sent from the auxiliary test module to the ATE 110 by way of contact 170-5 and contact 170-4, par. [0023]); estimating a single non-binary measure indicative of an electrical resistance of the circuit path, by performing current-voltage measurements (test signal (which may be a current signal, a voltage signal, or any other test signal used for measuring electrical characteristics of the DUT 140, par. [0023], [0038]); and distinguishing, based on the single non-binary measure, between (i) test success, (ii) test failure due to a fault in the circuit path, and (iii) test failure due to poor contact quality (fig. 5-7, 9,  900, par. [0030]-[0038]), between the digital signal pad (fig. 1, elm. 192-1-192-3, par. [0023]), and the pad interface unit (fig. 1, 900, par. [0038]).  

Regarding claim 10, Wang teaches and comprising applying an additional test to the electronic device (fig. 1, elm. 130, par. [0019]), in response to determining the test success (fig. 7,  completion of path 770, it is confirmed that the portion of the probe card 120 involving path 770 is working properly, par. [0032], [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Ni US 2009/0251165 A1.

Regarding claim 2, Wang does not teach wherein the circuit path runs between the digital signal pad and a power-supply pad of the electronic device.  
Ni teaches wherein the circuit path runs between the digital signal pad (fig. 5, elm. 502, 505, par. [0025]) and a power-supply pad (fig. 5, elm. VDD, par. [0025]) of the electronic device (fig. 5, elm. 501, par. [0025]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for continuity test of integrated circuit, using both pins of integrated circuit to measure a current of an electrostatic discharge device, the contact resistance of the integrated circuit by calculation, as taught in Ni in modifying the apparatus of Wang. The motivation would be the current measured through the pins of the device under test, the testing result of the device under test is more precise, and the contact resistance of the DUT is accurately measured, thus ensuring the quality of the device under test.

Regarding claim 3, Wang does not teach wherein the circuit path comprises an Electro-Static Discharge (ESD) protection diode of the electronic device, and wherein the measurement circuitry is configured to perform the current- voltage measurements over at least the ESD-protection diode.  
Ni teaches wherein the circuit path comprises an Electro-Static Discharge (ESD) protection diode (fig. 5, elm. 504, par. [0025]) of the electronic device (fig. 5, elm. 501, par. [0025]), and wherein the measurement circuitry is fig. 6, S603, par. [0027]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 6 above, and further in view of Ni US 2009/0251165 A1.

Regarding claim 7, Wang does not teach wherein the circuit path runs between the digital signal pad and a power-supply pad of the electronic device.  
Ni teaches wherein the circuit path runs between the digital signal pad (fig. 5, elm. 502, 505, par. [0025]) and a power-supply pad (fig. 5, elm. VDD, par. [0025]) of the electronic device (fig. 5, elm. 501, par. [0025]).  

The references are combined for the same reason already applied in the rejection of claim 2.
Regarding claim 8, Wang does not teach wherein the circuit path comprises an Electro-Static Discharge (ESD) protection diode of the electronic device, and wherein the measurement circuitry is configured to perform the current- voltage measurements over at least the ESD-protection diode.  
Ni teaches wherein the circuit path comprises an Electro-Static Discharge (ESD) protection diode (fig. 5, elm. 504, par. [0025]) of the electronic device fig. 5, elm. 501, par. [0025]), and wherein the measurement circuitry is configured to perform the current- voltage measurements over at least the ESD-protection diode (fig. 6, S603, par. [0027]).  
	
The references are combined for the same reason already applied in the rejection of claim 2.
Regarding claim 9, Wang does not teach wherein performing the current-voltage measurements comprises applying two or more different current-voltage operating points to the digital signal pad.  
Ni teaches wherein performing the current-voltage measurements comprises applying two or more different current-voltage operating points (fig. 4, par. [0024]) to the digital signal pad.  
The references are combined for the same reason already applied in the rejection of claim 2.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed December 08, 2020, with respect to the rejection(s) of claims 1-10 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Wang in view of Ni. Applicant’s arguments with respect to claims 1-10 have been considered but 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866